Citation Nr: 0828364	
Decision Date: 08/21/08    Archive Date: 09/02/08

DOCKET NO.  05-19 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for peripheral neuropathy 
of the lower extremities, to include as secondary to in-
service herbicide exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The veteran had active service from February 1971 to May 
1972.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, that denied service connection for peripheral 
neuropathy, hearing loss, and tinnitus.  After the veteran 
submitted a Notice of Disagreement (NOD) in November 2004, 
the RO issued a rating decision in May 2005 that granted 
service connection for hearing loss and tinnitus.

The veteran requested to appear for a personal hearing before 
the undersigned Veterans Law Judge sitting at the RO.  The 
hearing was scheduled for June 2006; however, the veteran 
failed to report to the hearing.


FINDING OF FACT

Peripheral neuropathy of the lower extremities was not first 
shown in service or within the first post-service year, and 
the medical evidence of record does not establish a current 
diagnosis of peripheral neuropathy.


CONCLUSION OF LAW

Peripheral neuropathy of the lower extremities was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 101, 
1101, 1110 1116(a)(3), 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated in September 2004.  

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

While the notification did not advise the veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claim for service connection for peripheral neuropathy is 
denied.  Accordingly, any defect with respect to that aspect 
of the notice requirement is rendered moot.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  That notwithstanding, 
the RO issued a subsequent duty-to-assist letter to the 
veteran in March 2006 that specifically complied with the 
holding in Dingess, explaining how VA assigns initial ratings 
and effective dates.  

The notices provided to the veteran over the course of the 
appeal provided all information necessary for a reasonable 
person to understand what evidence and/or information was 
necessary to substantiate his claims.  The veteran has 
received all essential notice, has had a meaningful 
opportunity to participate in the development of his claims, 
and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004); Sanders v. Nicholson, 487 F. 3d 881 (Fed. Cir. 
2007).

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issue on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  

Although the veteran was not afforded a VA examination to 
determine whether the veteran does, in fact, have peripheral 
neuropathy of the lower extremities, and if so, the likely 
etiology of such, no such examination is necessary in this 
case because there is no evidence of an in-service peripheral 
neuropathy disability or peripheral neuropathy within the 
first post-service year, and the record does not reflect the 
presence of a current peripheral neuropathy diagnosis.  In 
disability compensation (service connection) claims, VA must 
provide a medical examination [for a nexus opinion, as 
applicable] when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  In this case, the veteran's private doctor 
has opined that the veteran's complaints of lower extremity 
pain and discomfort may be an indication of peripheral 
neuropathy; however, there is no definite diagnosis, and no 
objective findings based on EMG or other appropriate testing 
to show a current diagnosis of peripheral neuropathy of the 
lower extremities.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

II.  Service Connection

The veteran seeks service connection for peripheral 
neuropathy of the lower extremities.  He asserts that in-
service herbicide exposure is associated with his lower 
extremity pain, achiness, burning sensation, and irritation 
in his lower extremities.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

In order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

If a veteran was exposed to an herbicide agent (Agent Orange) 
during active service, presumptive service connection is 
warranted for the following disorders: chloracne or other 
acneform disease consistent with chloracne; type 2 diabetes; 
Hodgkin's disease; Chronic lymphocytic leukemia (CLL); 
multiple myeloma; Non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); and, soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.307(a)(6); 38 C.F.R. § 
3.309(e).

"A veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975 shall 
be presumed to have been exposed during such service to an 
herbicide agent . . . unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service."  38 U.S.C.A. § 1116(f).

The Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for any condition for which 
the Secretary has not specifically determined a presumption 
of service connection is warranted.  See Notice, 68 Fed.Reg. 
27630 -27641 (May 20, 2003).

The credibility and weight of all the evidence, including the 
medical evidence, should be assessed to determine its 
probative value, and the evidence found to be persuasive or 
unpersuasive should be accounted for, and reasons should be 
provided for rejecting any evidence favorable to the 
claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

In this case, the service medical records are negative for 
complaints, findings or diagnosis of pain, disease, or injury 
of the lower extremities.  

Similarly, there are no post-service medical records 
establishing a diagnosis of peripheral neuropathy of the 
lower extremities.  In support of the veteran's claim, he 
submitted a memorandum from his private doctor who opined 
that the veteran might have peripheral neuropathy of his 
lower extremities based on his complaints of pain, achiness, 
irritation and a slight burning sensation.  The doctor 
further attributed the possible peripheral neuropathy to in-
service herbicide exposure because there was no other obvious 
disease entity to account for the veteran's symptoms.  While 
the private doctor examined the veteran, he did not note any 
objective evidence of any peripheral neuropathy and did not 
diagnosis peripheral neuropathy.  In other words, there is no 
indication that the examiner conducted the requisite testing, 
such as EMG testing, to determine whether the veteran 
actually has objective evidence of peripheral neuropathy.

In sum, the evidence of record establishes that the veteran 
has complained of pain, burning sensation, irritation, and an 
achy feeling in his lower extremities.  A symptom such as 
pain alone, without a diagnosed or identifiable underlying 
malady or condition, however, does not constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  
A "pain alone" claim must fail in the absence of proof of 
an in-service disease or injury to which the current pain can 
be connected by medical evidence.  

For veterans, disability compensation derives from two 
statutes, sections 1110 and 1131 of Title 38 of the United 
States Code.  Both provide for compensation, beginning with 
the following words; "For disability resulting from personal 
injury suffered or disease contracted in line of duty..."  
Thus, in order for a veteran to qualify for compensation 
under those statutes, the veteran must prove the existence of 
disability, and that the disability resulted from a disease 
or injury that occurred in the line of duty.  See Sanchez-
Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Stated 
differently, a claim fails in the absence of disability or 
the absence of disease or injury.

Continued complaints of pain after service do not suffice to 
establish a medical nexus, where the issue at hand is of 
etiology, and requires medical opinion evidence.  

The veteran did have service in Vietnam during the requisite 
period of time.  Accordingly, he is presumed to have been 
exposed to Agent Orange during that service.  Notwithstanding 
application of the presumption of exposure and the fact that 
acute and sub acute peripheral neuropathy are listed 
disabilities entitled to presumptive service connection, the 
fact remains that there is no current diagnosis.  

Moreover, even if the requisite testing were performed, and 
did show a current diagnosis of peripheral neuropathy, 
service connection for such a disorder based on in-service 
herbicide exposure would not necessary be warranted.  In 
order for the presumption to apply with regard to peripheral 
neuropathy, the neuropathy must be "acute" or "subacute."  
Under 38 C.F.R. § 3.309(e), Note 2, the term acute and 
subacute peripheral neuropathy means transient peripheral 
neuropathy that appears within weeks or months of exposure to 
a herbicide agent and resolves within two years of the date 
of onset.  In the veteran's case, if a current diagnosis of 
peripheral neuropathy were shown, it would be considered 
chronic, and not acute or subacute, as there has been no 
showing of a resolution of symptoms within two years of 
herbicide exposure.  

Direct service connection may be established by competent 
evidence establishing the existence of a medical nexus 
between the claimed condition and exposure to herbicides 
during active service.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).  In this case, however, given the lack of 
objective evidence of a current disability, the question of a 
medical nexus to in-service herbicide exposure need not be 
addressed.  In other words, there can be no nexus to service 
if there is no current disability.  

The Board is mindful of the veteran's sincere belief that he 
has peripheral neuropathy of the lower extremities due to in-
service Agent Orange exposure.  Despite the veteran's 
assertions, he is not shown to have an actual diagnosis of 
peripheral neuropathy.   See Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997) [service connection may not be granted 
unless a current disability exists].  The record contains no 
evidence of a current peripheral neuropathy disability.  

Although the veteran is competent to testify as to his in-
service experiences and symptoms, where the determinative 
issue involves a question of medical diagnosis or causation, 
only individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The evidence does not 
reflect that the veteran currently possesses a recognized 
degree of medical knowledge that would render his opinion 
competent as to whether he has a current disability and 
whether any current disability is a result of exposure to 
Agent Orange during service.   See Washington v. Nicholson, 
19 Vet App 362 (2005).  

As the preponderance of the evidence is against the claim of 
service connection for peripheral neuropathy of the lower 
extremities, the doctrine of reasonable doubt is not for 
application and service connection is not warranted.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  







ORDER

Service connection for peripheral neuropathy of the lower 
extremities is denied.  






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


